OPINION — AG — **** DELINQUENTS-CUSTODY-DETENTION CENTERS **** NO CLAIM AGAINST THE COURT FUND MAY BE AUTHORIZED OR APPROVED AS A PER DIEM EXPENSE FOR THE DETENTION OF CHILDREN HELD IN CUSTODY UNDER ORDER OF THE COURT IN ACCORDANCE WITH THE PROVISIONS OF 10 O.S. 1968 Supp., 1107-1108 [10-1107] — [10-1108]. UNDER 10 O.S. 1968 Supp., 51 [10-51], THERE IS NO AUTHORITY FOR THE COURT TO COMMIT DEPENDENT AND NEGLECTED OR DELINQUENT CHILDREN TO THE CARE OR CUSTODY OF A COUNTY SHERIFF. THEREFORE, HE CANNOT REQUEST FUNDS FOR HIS BUDGET FOR SUCH PURPOSES.  FOR COUNTIES HAVING A POPULATION OF 75,000 OR MORE PERSONS AS OF THE LAST DECENNIAL FEDERAL CENSUS, WHERE AN ADDITIONAL TAX LEVY FOR SUCH PURPOSES HAS BEEN MADE BY THE COUNTY EXCISE BOARD, COUNTY COMMISSIONERS CAN USE SUCH FUNDS FOR CONSTRUCTION OR RENTING OF A BUILDING TO BE BASED AS A DETENTION FACILITY. FOR COUNTIES HAVING POPULATION LESS THAN 75,000 PERSONS, ACCORDING TO THE LAST DECENNIAL FEDERAL CENSUS THEY CANNOT ROBERT D. MCDONALD